Filed 1/3/18
                          CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                    DIVISION FOUR


In re K.J., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
        Plaintiff and Respondent,
v.
K.J.,                                            A147478
        Defendant and Appellant.                 (Solano County
                                                 Super. Ct. No. J43289)



        Based upon an anonymous student tip that K.J. was carrying a loaded gun on
school grounds, the principal of K.J.’s high school removed him from class and escorted
him to the hallway where a police officer assigned as a school resource officer and a
backup police officer were waiting. A search of K.J.’s person revealed a semi-automatic
handgun and a bullet magazine containing several rounds of ammunition.
        Following a combined motion to suppress evidence and jurisdictional hearing, the
juvenile court sustained a petition alleging appellant possessed a weapon on school
grounds. On appeal, K.J. contends his motion to suppress should have been granted
because he was detained and searched without reasonable suspicion. We disagree and
affirm the judgment.




                                            1
                I. FACTUAL AND PROCEDURAL BACKGROUND
       The Solano County District Attorney petitioned to have appellant declared a ward
of the court after appellant was found to be carrying a loaded weapon at school.1
Appellant filed a motion under Welfare and Institutions Code section 700.1 to suppress
evidence related to search and seizure, including the handgun, ammunition, and
statements he made at the time of the search.
       At the hearing on appellant’s motion, William Cushman, the assistant principal of
Fairfield High School, testified that at approximately 1:30 p.m. on December 17, 2015,
he received a text message from a student, alerting him that a student with a gun was at
school. Vice Principal Cushman knew the identity of the student who contacted him, but
declined to reveal her identity due to the student’s fear of retaliation. Consequently, the
parties stipulated that the student would be treated as an anonymous tipster.
       The actual text read: “ ‘IDK if school is out RN, but there’s a guy with a loaded
gun at Yeto.’ ” “Yeto” referred to Sam Yeto High School a “credit recovery school”
located on the Fairfield High campus. Vice Principal Cushman interpreted the text as
stating, “I don’t know if school out right now, but there’s a kid with a loaded gun on Yeto
campus.”
       After advising his secretary to call the police, Vice Principal Cushman
immediately went to the Yeto campus, to report the message to that school’s principal,
Sherry McCormick. Shortly after he arrived at Yeto, Vice Principal Cushman was met
by Fairfield Police Officer, Paula Gulian, the campus resource officer for Fairfield High.
       Officer Gulian testified that she received a report from Vice Principal Cushman
that a male student had a gun at the Yeto campus. As per police protocol, Officer Gulian
called for a backup officer. In the meantime, Officer Gulian told Vice Principal
Cushman to contact the student tipster for more information. At approximately 1:40


1
       Felony possession of a firearm in a school zone is a violation of Penal Code
section 626.9, subdivision (b). Appellant was also charged with felony possession of a
firearm by a minor (Pen. Code, § 29610) and misdemeanor possession of live
ammunition by a minor (Pen. Code, § 29650).
                                             2
p.m., Vice Principal Cushman called the student tipster. The student seemed “anxious”
and “surprised” to receive a call from Vice Principal Cushman, but she responded to his
questions. The student told Vice Principal Cushman that she had received a message via
the social media application, SnapChat, with a video showing a student, sitting in a
classroom, displaying a gun and a magazine clip.
       At approximately 1:42 p.m., Vice Principal Cushman saw the video. He believed,
but was not certain, that he saw the video before the police went to talk with appellant in
his classroom. Even without the video, Vice Principal Cushman felt “sure” that they
“had the right person based on the description” he received from the student tipster. That
description provided the suspect’s gender, race, hair style. The student tipster said she
knew who the suspect was, but did not know his name. The student tipster also said that
the suspect wore dread locks and previously attended Fairfield High.
       Officer Gulian testified that based on the information provided by the student
tipster, Vice Principal Cushman and Principal McCormick came up with the names of
two students who fit the description. When Vice Principal Cushman gave the names of
the suspects to the student tipster, she identified appellant as the student in the video.
Once Officer Quinn arrived as backup, he, along with Officer Gulian and Principal
McCormick, went to appellant’s classroom. Officer Gulian testified that she had not
viewed the SnapChat video before going to appellant’s classroom. Officer Gulian
directed Principal McCormick to escort appellant from the classroom. When the
principal and appellant emerged from the classroom, Officer Gulian removed appellant’s
backpack and handcuffed him.
       Officer Gulian’s search of appellant’s person uncovered a bullet magazine in the
left front pocket of his jeans; Officer Quinn found a nine millimeter Taurus semi-
automatic in the shorts appellant was wearing under his jeans. The firearm was not
loaded, but the magazine contained seven rounds of ammunition.




                                               3
                                     II. DISCUSSION
       Appellant contends that the detention and search violated his Fourth Amendment
right to be free from unreasonable search and seizure because Officer Gulian did not have
reasonable suspicion that criminal activity was afoot or that he was armed and dangerous.
A.     Legal Standards Governing Searches and Seizures on School Premises
       The Fourth Amendment protects students on a public school campus against
unreasonable searches and seizures. (In re Randy G. (2001) 26 Cal. 4th 556, 567 (Randy
G.); In re William G. (1985) 40 Cal. 3d 550, 561 (William G.); In re Sean A. (2010) 191
Cal. App. 4th 182, 186 (Sean A.).) “A search of a child’s person or of a closed purse or
other bag carried on her person, no less than a similar search carried out on an adult, is
undoubtedly a severe violation of subjective expectations of privacy.” (New Jersey v.
T.L.O. (1985) 469 U.S. 325, 337-338, fn. omitted (T.L.O.).) It is well settled that the
actions of public school officials are “subject to the limits placed on state action by the
Fourteenth Amendment.” (T.L.O., supra, 469 U.S. at p. 334; William G., supra, 40
Cal.3d at pp. 558-559.) Public school officials “must therefore respect the constitutional
rights of students in their charge against unreasonable searches and seizures.” (William
G., supra, 40 Cal.3d at p. 561.) Unless “special needs, beyond the normal need for law
enforcement,” make constitutional requirements “impracticable.” (T.L.O., supra, 469
U.S. at p. 351 (conc. opn. of Blackmun, J.)), a school official’s conduct is subject to the
same constitutional standards as that of any other government official. Such “ ‘[s]pecial
needs’ exist ‘in the public school context.’ ” (Randy G., supra, 26 Cal.4th at p. 565,
quoting Vernonia School District 47J v. Acton (1995) 515 U.S. 646, 653 (Vernonia).)
       In practice, a public school student’s legitimate expectation of privacy is balanced
against the school’s obligation to maintain discipline and to provide a safe environment
for all students and staff. (T.L.O., supra, 469 U.S. at p. 339; In re Cody S. (2004) 121
Cal. App. 4th 86, 90 (Cody S.).) Accordingly, a school official may detain a student for
questioning on campus, without reasonable suspicion, so long as the detention is not
arbitrary, capricious, or for the purpose of harassment. (Randy G., supra, 26 Cal.4th at
p. 565.) A school official may search a student’s person and personal effects based on “a

                                              4
reasonable suspicion that the search will disclose evidence that the student is violating or
has violated the law or a school rule.” (Cody S., supra, 121 Cal.App.4th at p. 91.) For
purposes of Fourth Amendment analysis, “school officials” include police officers such
as Officer Gulian who are assigned to high schools as resource officers. (In re William V.
(2003) 111 Cal. App. 4th 1464, 1471 (William V.).)
       “On appeal from a ruling denying a motion to suppress evidence, we ‘exercise our
independent judgment to determine whether, on the facts found by the court, the search
was reasonable under the Fourth Amendment [of the United States Constitution (the
Fourth Amendment)].’ [Citation.] If any findings of fact are challenged, we apply a
substantial evidence standard of review. [Citation.]” (Sean A., supra, 191 Cal.App.4th at
p. 186.)
B.     The Detention Did Not Violate the Fourth Amendment
       Appellant contends that the “arbitrary and capricious” standard of Randy G. does
not apply because he was detained by two police officers, but only one was an acting
campus resource officer. He further argues that William V., which extends Randy G. to
campus resource officers, does not apply because it involved a search, as opposed to a
detention.
       Preliminary, appellant’s attempt to distinguish the standards applicable to searches
and seizures fails. Although William V. involved a search rather than a seizure by a
campus resource officer, “the test for assessing the reasonableness of official conduct
under the Fourth Amendment is essentially the same: ‘it is necessary “first focus upon the
governmental interest which allegedly justifies official intrusion upon the constitutionally
protected interests of the private citizen,” for there is “no ready test for determining
reasonableness other than by balancing the need to search [or seize] against the invasion
which the search or seizure entails.” ’ (Terry v. Ohio [(1968)] 392 U.S. [1,] 20-21.)”
(Randy G., supra, 26 Cal.4th at p. 566.) In Randy G. our supreme court noted that this
“ ‘reasonableness’ inquiry cannot disregard the schools’ custodial and tutelary
responsibility for the children.’ (Vernonia, supra, 515 U.S. at p. 656.)” (Randy G.,
supra, 26 Cal.4th at p. 566.)

                                              5
       In Randy G., supra, 26 Cal. 4th 556, the court refused to apply the reasonable
suspicion standard used for school searches to detentions because, among other things,
“[d]ifferent interests are implicated by a search than by a seizure (Horton v. California
(1990) 496 U.S. 128, 133), and a seizure is ‘generally less intrusive’ than a search.
(Segura v. United States (1984) 468 U.S. 796, 806 . . . .)” (Randy G., supra, 26 Cal.4th at
p. 567.) Instead, the court concluded that “detentions of minor students on school
grounds do not offend the Constitution, so long as they are not arbitrary, capricious, or
for the purposes of harassment.” (Randy G., supra, 26 Cal.4th at p. 567.)
       We reject appellant’s contention that we should not apply the arbitrary and
capricious standard because, although Officer Gulian qualified as a campus resource
officer, Officer Quinn did not share this status. This distinction places form over
substance and ignores the resource officer’s function at the school, as well as the special
nature of a public school.
       In William V., supra, 111 Cal. App. 4th 1464, the court refused to make a similar
arbitrary distinction. There, the defendant argued that a specially assigned police officer
was not a school official and thus was required to have probable cause, rather than merely
a reasonable suspicion, to conduct a search. (Id. at p. 1467.) In rejecting this argument,
the court explained: “We too see no reason to distinguish for this purpose between a non-
law-enforcement security officer and a police officer on assignment to a school as
a resource officer.” (Id. at p. 1471.) The William V. court refused to focus on “the
insignificant factor of who pays the officer’s salary, rather than on the officer’s function
at the school and the special nature of a public school.” (Ibid.)
       Relying on the reasoning of T.L.O., William V. focused on “balancing the
importance of maintaining an appropriate educational environment with the privacy
interests of students . . . .” (William V., supra, 111 Cal.App.4th at p. 1472.) The William
V. court also found it unimportant “[t]hat some officials enforcing the school rules may
have a greater or lesser degree of training in constitutional law thus is not determinative
of the standard to be applied.” (Ibid.)


                                              6
       Here, Officer Gulian was a school resource officer. As part of police protocol, she
called for a backup officer. The relationship between a student and campus resource
officer is no different than that between a student and the backup officer merely because
one is assigned to work at the school and the other is not. The distinction between the
campus resource officer and the backup officer called to assist focuses on job
classification, rather than on the campus officer’s function at the school and the special
nature of the public school. As explained in William V., supra, 111 Cal. App. 4th 1464,
citing William G., supra, 40 Cal. 3d 550, 563: “ ‘ “ ‘When society requires large groups of
students, too young to be considered capable of mature restraint in their use of illegal
substances or dangerous instrumentalities [to congregate in the public schools], it
assumes a duty to protect them from dangers posed by anti-social activities—their own
and those of other students—and to provide them with an environment in which
education is possible. To fulfill that duty, teachers and school administrators must have
broad supervisory and disciplinary powers.” ’ The fulfillment of the school’s duty should
not be dependent on whether the school district or the city employs the security officer.
As noted in In re Randy G., supra, 26 Cal.4th at pages 568-569, drawing such a
distinction might force school districts to employ private security guards rather than
certified police officers, who may have superior training, which would hardly enhance
protection of the students’ Fourth Amendment rights.” (William V., supra, 111
Cal.App.4th at p. 1471.)
       The distinction suggested by appellant could result in campus resource officers not
calling for backup because the responding officers are not specially assigned to the
school. This not only has the potential to endanger campus resource officers, but also
threatens the safety of the students they are there to protect. Moreover, presumably
campus resource officers and responding backup officers have the same specialized
training in Fourth Amendment jurisprudence, such that protection of students’ Fourth
Amendment rights would be the same regardless of the officers’ assignment. That a
police officer assigned to a high school as a resource officer is assisted by a backup from
a non-campus resource officer is not determinative of the standard to be applied.

                                             7
       For purposes of Fourth Amendment analysis, “school officials,” include police
officers such as Officer Gulian, who are assigned to high schools as resource officers
(William V., supra, 111 Cal.App.4th at pp. 1470-1471), as well as the backup officers
who are called to assist them.
       Here, the detention of appellant was lawful under the Randy G. standard.
Substantial evidence supported the juvenile court’s express findings that Officer Gulian
was acting as a school officer and that the detention occurred on school property and
supported the court’s implied finding that the detention was neither arbitrary, capricious
or for the purpose of harassment. Officer Gulian testified that she was assigned as a
school resource officer whose duties included “handling any type of crimes that happen
on campus.” She testified that prior to the detention, she had received a report from Vice
Principal Cushman that a male student at Yeto had a gun. In balancing the grave threat to
the lives of students and staff posed by the threat of a student carrying a firearm on
school grounds against the minimally intrusive nature of removing a student from class,
appellant’s detention was lawful.
       In another attempt to avoid the arbitrary and capricious standard, appellant argues
that his detention was more intrusive than the one at issue in Randy G. In Randy G. a
security guard called a student out into the hall to ask questions about a possible rule
violation. (Randy G., supra, 26 Cal.4th at pp. 560-561.) Appellant argues that here, in
contrast, he was “escorted out his class by the principal to awaiting police officer[s] who
immediately removed his backpack, placed him in handcuffs, and searched his person.”
       Handcuffing a suspect substantially increases the intrusiveness of a stop and is not
part of a typical investigatory detention. (Washington v. Lambert (9th Cir.1996) 98 F.3d
1181, 1188; People v. Stier (2008) 168 Cal. App. 4th 21, 27 (Stier).) Nevertheless, it has
been held that stopping a suspect at gunpoint, handcuffing him, and placing him in a
patrol car does not automatically elevate a seizure into an arrest requiring probable cause.
(Gallegos v. City of Los Angeles (9th Cir. 2002) 308 F.3d 987, 991-992; People v. Celis
(2004) 33 Cal. 4th 667, 675; People v. Soun (1995) 34 Cal. App. 4th 1499, 1517-1520.)
This is because an officer may take reasonably necessary steps to protect his or her safety

                                              8
and to maintain the status quo during a detention. (Celis, supra, 33 Cal.4th at p. 675.)
The issue is whether the methods used during a detention were reasonably necessary
under all of the circumstances of the detention. (Stier, supra, 168 Cal.App.4th at p. 27; In
re Antonio B. (2008) 166 Cal. App. 4th 435, 441.)
       Examining the circumstances present at the time of the detention here, including
the facts known to officers, we conclude the conduct by law enforcement authorities was
reasonable. Officer Gulian explained that she had the principal retrieve appellant from
class because, in her experience, if a student did have a gun, it was more likely that a
shoot-out could happen if an officer entered the classroom. Officer Gulian further
testified that she immediately grabbed appellant’s backpack and put him in handcuffs as a
safety measure to make sure that, if he did have a gun, he would not be able to grab the
weapon. She explained that it was police procedure to control a suspect’s hands when a
gun is involved. Officer Gulian testified that her decision to place appellant in handcuffs
before talking to him was made to ensure the safety of the students, staff, and officers.
Balancing the nature of the threat against appellant’s Fourth Amendment interests, the
officers acted reasonably under the circumstances.
C.     The Search Did Not Violate the Fourth Amendment
       Appellant does not contest the scope of the search. Instead, he contends the search
was not “ ‘justified at its inception’ ” because there were no “reasonable grounds” for
suspecting that he was carrying a gun.
       A search is “ ‘justified at its inception’ ” if under “ordinary circumstances” the
information constituted “reasonable grounds for suspecting that the search will turn up
evidence that the student has violated or is violating either the law or the rules of the
school.” (T.L.O., supra, 469 U.S. at pp. 341-342.) Undoubtedly reasonable grounds
existed for suspecting that the search would turn up evidence that appellant was carrying
a gun. The circumstances, far from being ordinary, were in fact extraordinary and
rendered the need to search all the more compelling and immediate. Police had been
informed by the vice principal that a student texted him to report that appellant was
displaying a gun at school. This information presented an extreme danger that called for

                                              9
an immediate response. In our view, the juvenile court properly concluded that the
search was reasonable under the circumstances, especially since the search itself was
minimally intrusive “in light of the . . . nature of the infraction” (fn. omitted), and
“objectives of the search.” (T.L.O., supra, 469 U.S. at p. 342.)
       Appellant nonetheless insists that the search was not “justified at its inception.”
He reasons that the information leading to the search came from an anonymous source
and was therefore unreliable because there were no means of testing the informant’s
knowledge or credibility. On this point, he relies principally on Florida v. J.L. (2000)
529 U.S. 266 (J.L.), a case arising outside the school context, in which the high court
addressed “whether an anonymous tip that a person is carrying a gun is, without more,
sufficient to justify a police officer’s stop and frisk of that person,” and concluded it is
not. (Id. at p. 268.)
       In J.L., an anonymous caller reported to the police that “a young black male
standing at a particular bus stop and wearing a plaid shirt was carrying a gun.”
(J.L., supra, 529 U.S. at p. 268.) There was no audio recording of the tip and nothing
was known about the informant. Acting on the tip, two police officers arrived at the bus
stop and saw three black males, one of whom was wearing a plaid shirt. (Ibid.) “Apart
from the tip, the officers had no reason to suspect any of the three of illegal conduct. The
officers did not see a firearm, and J.L. made no threatening or otherwise unusual
movements . . . . One of the officers approached J.L., told him to put his hands up on the
bus stop, frisked him, and seized a gun from J.L.’s pocket.” (Ibid.)
       The high court acknowledged that “there are situations in which an anonymous
tip, suitably corroborated, exhibits ‘sufficient indicia of reliability to provide reasonable
suspicion to make the investigatory stop.’ ” (J.L., supra, 529 U.S. at p. 270.) On the
facts before it, however, the high court concluded that “the tip lacked the moderate
indicia of reliability” required to sustain the stop because the anonymous call concerning
J.L. “provided no predictive information and therefore left the police without means to
test the informant’s knowledge or credibility. . . . The reasonableness of official
suspicion must be measured by what the officers knew before they conducted their

                                              10
search. All the police had to go on in this case was the bare report of an unknown,
unaccountable informant who neither explained how he knew about the gun nor supplied
any basis for believing he had inside information about J.L.” ( Id. at p. 271.)
       J.L. is not controlling here. To begin with, in J.L., unlike here, nothing was
known about the informant who “neither explained how he knew about the gun nor
supplied any basis for believing he had inside information about J.L.” (J.L., supra, 529
U.S. at p. 271.) In contrast, the anonymous tip here came from a student at Fairfield
High, who sent a text message to the vice principal, advising him that there was “a guy
with a loaded gun” at the Yeto campus. Also, when the vice principal called the student
tipster for additional information, she told him that she had received a video, from a
social media application, that showed a student sitting in a classroom, displaying a gun
and a magazine clip. The student tipster said she knew who the suspect was, but she did
not know his name. She added that the suspect wore dread locks and previously went to
Fairfield High. Based on this information Vice Principal Cushman and Principal
McCormick were able to come up with the names of two students who fit the description.
When given the names of the suspects, the student tipster identified appellant as the
student in the video. These circumstances evince far more than the “moderate indicia of
reliability” found lacking in J.L.
       Yet, appellant insists that the search was not based on reasonable suspicion
because neither Vice Principal Cushman nor Officer Gulian watched the video before he
was searched. However, Vice Principal Cushman testified that even without the video,
he felt “sure” that they “had the right person based on the description” he received from
the student tipster. That description included the suspect’s gender, race, hair style, as
well as his status as a former student at Fairfield High. Under these circumstances, any
failure to watch the video prior to contacting appellant did not diminish the reliability of
the information provided by the student tipster.
       Nevertheless, J.L. itself acknowledged that “[f]irearms are dangerous, and
extraordinary dangers sometimes justify unusual precautions,” as well as the possibility
that “the danger alleged in an anonymous tip might be so great as to justify a search even

                                             11
without a showing of reliability.” (J.L., supra, 529 U.S. at 272-273.) Accordingly, the
high court specifically limited its holding, stating, “Nor do we hold that public safety
officials in quarters where the reasonable expectation of Fourth Amendment privacy is
diminished, such as . . . schools, [citation], cannot conduct protective searches on the
basis of information insufficient to justify searches elsewhere.” (Id. at p. 274.) Thus,
even if we were to view the indicia of reliability of the informant’s tip here to be
marginal, we would still conclude that the search was reasonable based on the
“extraordinary dangers” presented by the possibility that a student was brandishing a
handgun at school. (J.L., supra, 529 U.S. at p. 272.)
       Appellant’s search was reasonable and consistent with the Fourth Amendment.
                                    III. DISPOSITION
       The judgment is affirmed.




                                             12
                                 _________________________
                                 REARDON, J.


We concur:


_________________________
RUVOLO, P. J.


_________________________
RIVERA, J.




                            13
A147478 In re K. J.




                      14
Trial Court:              Solano County Superior Court



Trial Judge:              Hon. Donna Stashyn



Counsel for Appellant:    Eileen Manning-Villar


Counsel for Respondent:   Kamala D. Harris
                          Attorney General of California
                          Gerald A. Engler
                          Chief Assistant Attorney General
                          Jeffrey M. Laurence
                          Senior Assistant Attorney General
                          Eric D. Share
                          Supervising Deputy Attorney General
                          Ronald E. Niver
                          Deputy Attorney General




A147478 In re K. J.

                                  15